DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2019/0219035 (hereinafter “Garcia”).
Regarding claim 16 Garcia discloses a crane for erecting a tower from a plurality of tower segments (capable of erecting a tower from such segments; i.e. this is a functional recitation), the crane (i.e. only the crane) comprising:
a telescopic mast (3.1 & 3.2) configured to change between a retracted state (see fig. 5a) and one or more extended states (see fig. 5b);
a jib (26’) rotatably (i.e. see positions in figure 5b verses figure 8) mounted on the telescopic mast (3.1 & 3.2), the jib (26’) further comprising lifting equipment mounted thereon (block/tackle/hook; see figure 8);
the telescopic mast (3.1 & 3.2) further comprising:
a lower mast segment (3.1) having a lower clamp assembly (5.1) configured to selectively grip (capable of gripping; i.e. this is a functional recitation) the mounts on the tower (1) segments (i.e. while not shown, Garcia’s clamp assembly is capable of use with mounts, such as the joints between tower segments, or other mounts) and a roller assembly (4.1) configured to roll along the tower (1);
one or more additional mast segments (3.2) having an upper clamp assembly (5.2) configured to selectively grip (capable of gripping; i.e. this is a functional recitation) the mounts on the tower (1) segments (i.e. while not shown, Garcia’s clamp assembly is capable of use with mounts, such as the joints between tower segments, or other mounts), the additional mast segments (3.2) being slidable with respect to the lower mast segment (3.1).
Regarding claim 17 Garcia discloses the above crane, and further discloses wherein the telescopic [mast] is configured to climb the tower (1) by selectively releasing the upper clamp assembly (5.2) or the lower clamp assembly (5.1) and changing between the retracted and the extended states (see paragraph 64 and figures 5a and 5b).
Regarding claim 18 Garcia discloses the above crane, and further discloses wherein the additional mast segments (3.2) comprise an upper mast segment (i.e. platform 26 attached to 3.2 and supports thereof) and one or more intermediate mast segments (3.2).
Regarding claim 19 Garcia discloses the above crane, and further discloses wherein the upper clamp assembly (5.2) is mounted (at least indirectly) to the upper mast segment (26).
Regarding claim 22 Garcia discloses the above crane, and further discloses wherein the lower clamp assembly (5.1) comprises a bottom clamp assembly and an intermediate clamp assembly (i.e. see figure 5a, showing two elements 5.1) that selectively grip portions of the tower (1).
Regarding claim 23 Garcia discloses the above crane, and further discloses wherein the roller assembly (4.1) comprises (see figure 2) a first arm (12) with a first set of wheels (22) arranged at a distal end of the first arm (12), and a second arm (12) with a second set of wheels (22) arranged at a distal end of the second arm (12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of US Patent Application Publication 2018/0155160 (hereinafter “Nelson”).
Regarding claim 20 Garcia discloses the above crane, but fails to disclose the specifics of claim 20.  Nelson teaches a similar climbing crane with an upper clamp assembly (152)  and a lower clamp assembly (156).  Nelson further teaches wherein one or both of the upper clamp assembly (152) and the lower clamp assembly (156) comprise:
a first arm (156a, see figure 11) with a first clamp (184) arranged at a distal end of the first arm (156a), and
a second arm (156a, see figure 11) including a second clamp (184) arranged at a distal end of the second arm (156a) (i.e. the first and second arms have identical reference numerals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to switch the webbing clamp of Garcia for the arm clamp of Nelson so the clamps would not drag on the tower when unengaged and moving up/down the tower.
Regarding claim 21 the combination of Garcia and Nelson teaches the above crane, and further teaches a distance between the first and second arms (156a) is changeable.

Allowable Subject Matter
Claims 24-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to anticipate or make obvious the entire combination of claim recitations set forth in claim 24.  Specifically, claim 24 requires one or more additional mast segments having an upper clamp assembly for selectively gripping portions of the tower; the roller assembly comprising a first arm with a first set of wheels arranged at a distal end of the first arm and a second arm with a second set of wheels arranged at a distal end of the second arm; and wherein the first set of wheels comprises a first wheel support that is rotatable around a vertical axis with respect to the first arm.

Response to Arguments
Applicant's arguments filed 07/26/22 have been fully considered but they are not persuasive.
Applicant argues (page 7) that Garcia does not disclose or suggest the use of clamp assemblies that are configured to grip mounts on the outside of the individual tower segments.  This is not persuasive.  At the outset, claim 16 requires only a crane, not a tower, because the “tower” and “mount” recitations of claim 16 are set forth only functionally (i.e. “for erecting a tower,” “configured to selectively grip the mounts,” etc.).  It follows that claim 16 only requires clamps capable of use with undefined “mounts” which could have any form, shape or size.  It is argued that the webbing clamps (5.1, 5.2) of Garcia meet this requirement at least because the clamps could grip any number of features which could be considered “mounts,” such as protrusions or indentations on the tower, joints between tower segments, lugs, bolt heads, ladders, elevator rails, or other such features.  The rejection is maintained.
Applicant argues that claim 27 should be rejoined.  It is noted that MPEP 821.04 states: 
“[t]he propriety of a restriction requirement should be reconsidered when all the claims directed to the elected invention are in condition for allowance, and the nonelected invention(s) should be considered for rejoinder,” (emphasis added).  
As claim 16 is not in conditions for allowance, the claim will not be rejoined at this time.  If or when claim 27 depends from an allowable claim it will be rejoined at that time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such references show various forms of apparatus which comprise at least one similar feature to the present application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/Examiner, Art Unit 3654                                                                                                                                                                                                        
/SANG K KIM/Primary Examiner, Art Unit 3654